Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 13 in the reply filed on 03/04/2021 is acknowledged.  The traversal is on the ground(s) that all claims have unity of each other.  However, this is not persuasive because

Examiner will rejoin the claims 14-19 and 20 if the independent claim 14 is included the allowable subject matter as claim 1 once claim 1 is found allowable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 11-12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosaka et al (US 2018/0350994 A1, PCT filling date is used for the rejection and WIPO publication is attached for the date).

Regarding claim 1, Hosaka discloses an electrode structure for a thin-film transistor
(Figure 3A) comprising:
a protective layer 120d (Para. 211, consider tri-layer, top and bottom layer is MoN) and a conductive layer 120d (middle layer AlN),

wherein the protective layer comprises: a first protective layer 120d (top layer Mo alloy) disposed on a surface of the conductive layer 120d (middle layer AlN), and a second protective layer 122 (Para. 207) disposed on a side face of the conductive layer 120d (middle layer) for isolating the conductive layer 120d (middle layer) from the outside, and

wherein the first protective layer 120d comprises: a first metal layer (Mo alloy, trilayer bottom layer) and a second metal layer (Mo alloy, trilayer top layer), the first metal layer (Mo alloy, trilayer bottom layer) being disposed on a side of the conductive layer (AlN) adjacent to a substrate 102 (Para. 212),



Regarding claim 2, Hosaka discloses the electrode structure for the thin-film transistor according to claim 1, wherein materials of the first protective layer 120d (trilayer, bottom and top layers consider Mo alloy) and the second protective layer 122 (Para. 207, AlN) are different, and the second protective layer (AlN) is configured to block oxygen and/or hydrogen (same material as instant application).

Regarding claim 4, Hosaka discloses the electrode structure for the thin-film transistor according to claim 1, wherein the second protective layer 122 is configured to cover the side face of the conductive layer 120d (trilayer is stacked).

Regarding claim 5, Hosaka discloses the electrode structure for the thin-film transistor of claim 1, wherein the second protective layer 122 is configured to completely cover the side face of the conductive layer 120d (AlN, ¾ of the side is covered by 122).

Regarding claim 7, Hosaka discloses the electrode structure for the thin-film transistor according to claim 1, wherein materials of the first metal layer 120d (trilayer, bottom stacked layer, Mo alloy) and the second metal layer 120d (trilayer, top stacked layers, Mo alloy) comprise: molybdenum (Para. 211).



Regarding claim 9, Hosaka discloses the electrode structure for the thin-film transistor according to claim 1, wherein material of the conductive layer comprises aluminum 120d (AlN), and material of the second protective layer comprises aluminum nitride 122 (AlN, Para. 207).

Regarding claim 11, Hosaka discloses the electrode structure for the thin-film transistor according to claim 1, wherein the conductive layer 120d comprises a metal material (AlN).

Regarding claim 12, Hosaka discloses the thin film transistor comprising the electrode structure according to claim 1, wherein at least one of the following comprises the electrode structure: a gate electrode, a source electrode, a drain electrode 120d (Para. 211), or a wiring of the thin film transistor.

Regarding claim 13, Hosaka discloses an array substrate 102 (Para. 212, structure is the same as the claimed invention) comprising the thin film transistor of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US 2018/0350994 A1).

Regarding claim 6, Hosaka does not explicitly disclose the electrode structure for the thin-film transistor according to claim 1, wherein the second protective layer is configured to cover sides of the first metal layer, the conductive layer, and the second metal layer.

However, Hosaka discloses the second protective layer 122 covers majority portion of the sides of the first metal layer, the conductive layer, and the second metal layer 120d (Trilayer, Paras. 211, 313). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the second protective layer is configured to cover sides of the first metal layer, the conductive layer, and the second metal layer for intended purposes.



However, Hosaka discloses the second protective layer has a thickness of 1.5 µm (Para. 761). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain he second protective layer has a thickness of 5 to 50 nm for intended purposes.


the applicants have not established the criticality (see next paragraph below) of the thickness.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896